DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15375765, filed on 12/12/2016.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the plurality of loop patterns” in lines 1-2. It is unclear whether this limitation includes “a plurality of loop patterns” of claim 1, line 12, “a plurality of second loop patterns” of claim 1, line 16, or both.
A similar recitation in claim 6 is similarly indefinite.

Regarding claim 7: In the absence of a reasonably definite interpretation of a claim, it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions (In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)). See MPEP 2143.03.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geaghan et al (US 20070074914 A1) in view of Chang (US 20080277259 A1).
As recited in independent claim 1, Geaghan et al show a touch sensor (“capacitive touch sensing system” [ABST]) comprising: 

a plurality of second electrodes 910 extending in a second direction (horizontal in Fig. 12A) and arranged in parallel (see parallel arrangement of 910 and 910 in Fig. 12A) to each other 910 to cross (see locations where 920 and 910 mutually cross each other in Fig. 12A) the plurality of first electrodes 920; and 
a capacitance measurer (“circuitry configured to measure signals sensed using the electrode sets and a touch processor coupled to the sensor circuitry and configured to determine a location of the touch in proximity with the touch surface based on the measured signals” [0011]; see also “Measurement Circuitry” 621 in Fig. 16) configured to obtain mutual capacitances (insofar as “Capacitive touch sensing techniques for touch sensitive panels involve sensing a change in a signal due to capacitive coupling created by a touch on the touch panel” [0003] and “as is illustrated in FIGS. 12A-B and 13A-E, the shape and/or arrangement of the top layer electrodes and/or the bottom layer electrodes may be configured to increase capacitive coupling through one layer of electrodes to another layer of electrodes. For example, the shape and/or arrangement of the primary electrodes and/or the sub-electrodes on the top layer may be configured to increase capacitive coupling to primary electrodes and/or sub-electrodes of the bottom layer” [0068] both describe mutual capacitance) between the plurality of first electrodes 920 and the plurality of second electrodes 910, 
wherein at least one of the plurality of first electrodes 920 consists of: 
a plurality of first linear patterns (see Fig. 12A, which shows each 910 intersecting linear patterns of each 920) provided along the first direction (vertical in Fig. 12A), each first linear pattern from the plurality of first linear patterns crossing (see 
a plurality of loop patterns (the disclosure “octagonal segments of conductive material 922 with a rectangular opening in the center 924” [0069] applies to 920 in Fig. 12A) between (see locations of plural 922 and plural 924 relative to plural first linear patterns shown in Fig. 12A) the plurality of first linear patterns (see Fig. 12A, which shows each 910 intersecting linear patterns of each 920), wherein each of a plurality of loop patterns (including 922 and 924) is an empty pattern (insofar as each 922 encloses “a rectangular opening in the center 924” [0069]), having a void 924 therein, 
wherein the plurality of second electrodes 910 comprise a plurality of second linear patterns (see linear shape of 910 at each location where 920 intersects 910) provided along the second direction (horizontal in Fig. 12A), and 
wherein each first linear pattern from the plurality of first linear patterns comprises a bridge (linear patterns of 920 which cross linear patterns of 910 are fairly construed as a bridge) spaced (inherently, insofar as first and second electrodes 920 and 910 could not possibly form a capacitor in the absence of such spacing) apart from and only crossing a single second linear pattern (see Fig. 12A, wherein each first linear pattern of any one 920 crosses only a single second linear pattern of a respective 910) from the plurality of second electrodes 910.
As recited in independent claim 1, Geaghan et al are silent regarding a plurality of second loop patterns between the plurality of second linear patterns. 
As recited in independent claim 1, Chang shows a plurality of second loop patterns (see 411 with voids 413 therein) between a plurality of second linear patterns 412.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to add a void to electrodes 910. The rationale is as follows: one of ordinary skill in the art would have had reason to try matching the solid area and shape and void area and shape of Geaghan et al’s first conductors to the solid area and shape and void area and shape of Geaghan et al’s second conductors as taught by Chang (“the shape and the solid area of the thin film of each of the first conductors 41 are the same as those of the thin film of each of the second conductors 42” [0018]). 
As recited in independent claim 1, Geaghan et al are silent regarding whether each of the plurality of second loop patterns is an empty pattern, having a single void therein.
Regarding independent claim 1: Chang teaches that “sensitivity in detecting the coordinates of a touched location by the user can be adjusted through changing of the number … of the holes 413” [0017].
Decreasing a number of known parts is not an invention when the decreased number of parts falls within the prior art range of the number of parts. The prior art range need not appear in a single reference. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). In this case, Geaghan et al shows 1 hole, and Chang shows 24 holes.
Moreover, the Examiner finds that the recited number of voids was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited number of voids in the course of routine experimentation and 
As recited in claim 2, Geaghan et al are silent regarding whether the plurality of loop patterns included in the plurality of first electrodes are provided on a same plane as the plurality of second electrodes.
As recited in claim 2, Chang shows that a plurality of loop patterns (see 421 with voids 423 therein) included in a plurality of first electrodes 42 are provided on a same plane (see relative locations in Fig. 3) as a plurality of second electrodes 41.
Moreover, the Examiner finds that first and second electrodes on the same plane was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to provide first electrodes and second electrodes on the same plane in the device of Geaghan et al as taught by Chang et al. The rationale is as follows: one of ordinary skill in the art would have had reason to eliminate noise so as to eliminate difficulty in identifying touch location as taught by Chang (“Since the first and second wiring units 16, 17 are formed respectively on the top and bottom surfaces of the transparent substrate 11, a gap is formed between each adjacent pair of bonding wirings of the first and second wiring units 16, 17. The gaps thus formed among the bonding wirings of the first and second wiring units 16, 17 are not fixed, which results in generation of noise between the first and second wiring units 16, 17, which, in turn, results in a difficulty in identifying the location touched by the user.” [0006]; “By forming the first and 
As recited in claim 3, Geaghan et al show that the plurality of first linear patterns (see linear portions of each 920) are provided to respective nodes (see intersections of 920 and 910 in Fig. 12A), wherein at each node one first electrode 920 from the plurality of first electrodes 920 and one second electrode 910 from the plurality of second electrodes 910 respectively cross (see crossings of 920 and 910 in Fig. 12A) each other.
As recited in claim 4, Geaghan et al show that the plurality of loop patterns respectively have polygonal shapes (“octagonal segments of conductive material 922” [0069]) or circular shapes (It is noted by the Examiner that the limitations “polygonal shapes or circular shapes” are recited in the alternative, such that a prior art disclosure of one limitation meets the claim, even in the absence of the other limitation.).
As recited in claim 5, Geaghan et al are silent regarding whether the plurality of loop patterns respectively have rectangular shapes, and wherein long longer sides of the rectangular shapes are parallel to the first direction.
There is no invention in changing the shape of known parts, in the absence of criticality. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, the shape of loop patterns is not critical, as evidenced by arbitrary shape changes shown in Applicant’s Figs. 8-10 and its description in Applicant’s SPEC as follows: “The shapes of the loop patterns 122 illustrated in FIGS. 7 to 10 are merely examples and the exemplary embodiments are not limited thereto. For example, the loop patterns 122 may include, but not limited to, any one of circular, oval, polygonal, or closed curve shapes.” [0104].

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited shape in the absence of criticality. The rationale is as follows: one of ordinary skill in the art would have had reason to try any geometric shape, including the recited shape, as suggested by Geaghan et al (“various shapes, including, diamond, octagonal, hexagonal, or other geometric shapes” [0067], emphasis added). 
As recited in claim 6, Geaghan et al disclose diamond shapes or hexagonal shapes (“various shapes, including, diamond, octagonal, hexagonal, or other geometric shapes” [0067], emphasis added).
As recited in claim 6, Geaghan et al are silent regarding whether the recited shapes are located at the loop patterns of Fig. 12A.
There is no invention in relocating known parts, when the functioning of the apparatus is not changed by the relocation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Furthermore, Chang teaches that “the shape … of the thin film of each of the first conductors 41 are the same as those of the thin film of each of the second conductors 42” [0018].
Moreover, the Examiner finds that the recited locations of diamonds and hexagons were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited locations of diamonds and hexagons in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to try any location of any prior art shapes, including the claimed location of the claimed shapes, as suggested by Geaghan et al (“various shapes, including, diamond, octagonal, hexagonal, or 
As recited in claim 9, Geaghan et al show that the first (vertical) and second (horizontal) directions are perpendicular (see vertical and horizontal directions in Fig. 12A) to each other.
As recited in claim 10, Geaghan et al show that the plurality of first electrodes and the plurality of second electrodes are configured as metal lines (“For applications that do not require transparency, electrodes may be made of metal” [0076]). 
As recited in claim 11, Geaghan et al are silent regarding the recited dimensions.
The law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Moreover, the Examiner finds that the recited dimensions were predictable before the effective filing date.

As recited in claim 12, Geaghan et al are silent regarding whether the metal lines comprise at least one of aluminum (Al), copper (Cu), molybdenum (Mo), chromium (Cr), an Ag-Pd-Cu (APC) alloy, and silver (Ag).
Applicant failed to timely traverse the official notice mailed 05/27/2021. For this reason, the facts noticed (aluminum (Al), copper (Cu), molybdenum (Mo), chromium (Cr), an Ag-Pd-Cu (APC) alloy, and silver (Ag) were known metals prior to the effective filing date) are hereby taken to be admitted prior art.
Moreover, the Examiner finds that the recited metals were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited materials in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to substitute known equivalents as is known in the art. 
As recited in claim 13, Geaghan et al comprises an insulating layer (inherently) provided between the plurality of first electrodes 920 and the plurality of second electrodes 910.
As recited in claim 14, Geaghan et al show that the capacitance measurer (including 626 in Fig. 16) comprises: a driver 623 configured to apply a driving voltage (“The X and Y electrodes may be driven with applied electrical signals” [0037]; “the controller includes drive 
As recited in claim 17, Geaghan et al show that the capacitance measurer comprises: a driver configured to apply a driving voltage (“The X and Y electrodes may be driven with applied electrical signals” [0037]; “the controller includes drive circuitry 623 to apply an appropriate signal to the electrodes of the touch screen 622” [0082]) to the plurality of second electrodes 910 (insofar as the broadest reasonable interpretations of the recitations “the X and Y electrodes” [0037] and “the electrodes of the touch screen” [0082] include second electrodes 910); and a measurer 621 configured to measure an electrical signal output (insofar as output from the first electrodes 920 is necessarily present when applying the driving voltage to the second electrodes 910, which are included within the broadest reasonable interpretation of “The X and Y electrodes may be driven with applied electrical signals” [0037]) from the plurality of first electrodes 920.
 As recited in independent claim 20, Geaghan et al show an electronic device (“touch screen 622 can be implemented as part of a unitary system which includes a display device, such as a plasma, LCD, or other type of display technology suitable for incorporation of the touch screen 622” [0079]) comprising: 
a display panel 624; 
a touch sensor 622 provided on (“touch screen 622 can be implemented as part of a unitary system which includes a display device, such as a plasma, LCD, or other type of display technology suitable for incorporation of the touch screen 622” [0079]; see also Fig. 16; see also 
a plurality of first electrodes 920 extending in a first direction (vertical in Fig. 12A) and arranged in parallel (see parallel arrangement of 920 and 920 in Fig. 12A) to each other 920; 
a plurality of second electrodes 910 extending in a second direction (horizontal in Fig. 12A) and arranged in parallel (see parallel arrangement of 910 and 910 in Fig. 12A) to each other to cross (see locations where 920 and 910 mutually cross each other) the plurality of first electrodes 920; and 
a capacitance measurer (“circuitry configured to measure signals sensed using the electrode sets and a touch processor coupled to the sensor circuitry and configured to determine a location of the touch in proximity with the touch surface based on the measured signals” [0011]; see also “Measurement Circuitry” 621 in Fig. 16) configured to obtain mutual capacitances (insofar as “Capacitive touch sensing techniques for touch sensitive panels involve sensing a change in a signal due to capacitive coupling created by a touch on the touch panel” [0003] and “as is illustrated in FIGS. 12A-B and 13A-E, the shape and/or arrangement of the top layer electrodes and/or the bottom layer electrodes may be configured to increase capacitive coupling through one layer of electrodes to another layer of electrodes. For example, the shape and/or arrangement of the primary electrodes and/or the sub-electrodes on the top layer may be configured to increase capacitive coupling to primary electrodes and/or sub-electrodes of the bottom 
a processor 625 configured to obtain at least one of a location of touch (“touch processor 625 configured to determine the location of the touch using the measured signals” [0082]) and a fingerprint pattern of a finger that performs the touch (It is noted by the Examiner that the limitations “at least one of a location of touch and a fingerprint pattern” are recited in the alternative, such that the claim is anticipated by prior art showing one of these alternatives, even in the absence of the other.) based on the obtained mutual capacitances (“using the measured signals” [0082]), 
wherein at least one (each and every 920 satisfies this limitation) of the plurality of first electrodes 920 consists of: 
a plurality of first linear patterns (see linear portions of each 920) provided along the first direction (vertical in Fig. 12A), a first linear pattern (six out of seven linear patterns within each 920 cross corresponding second electrodes 910) from the plurality of first linear patterns (see seven linear portions of each 920) crossing a second electrode 910 from the plurality of second electrodes 910, respectively; and 
a plurality of loop patterns (including 922 and 924) between the plurality of first linear patterns (see linear portions of each 920), 
wherein each of a plurality of loop patterns (including 922 and 924) is an empty pattern (see “rectangular opening in the center 924” [0069]), having a void 924 therein, wherein the plurality of second electrodes 910 comprise a plurality of second linear patterns (see linear portions of 910) provided along the second direction (horizontal in Fig. 12A), and 

As recited in independent claim 20, Geaghan et al are silent regarding a plurality of second loop patterns between the plurality of second linear patterns, each of the plurality of second loop patterns is an empty pattern, having a single void therein.
See teachings, findings, and rationale above for independent claim 1.
Allowable Subject Matter
Claims 15-16 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive. 
Applicant attempts to distinguish the independent claims from Chang, which shows more holes than Applicant’s claimed device. The Examiner has considered this attempt thoroughly and notes the following.
Mere changes in the number of holes of a known device is a change within the level of ordinary skill, not an invention, when the claimed number of holes falls within the range of numbers of holes known in the prior art. The range need not be found in a single prior art Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).
In this case, Geaghan et al depicts electrodes with zero holes and electrodes whose loop patterns each have a single hole, and Chang depicts loop patterns with as many as 24 holes. The prior art range of numbers of holes is therefore established as including at least 0-24 holes.
Applicant’s independent claims recite “each of the plurality of second loop patterns is an empty pattern, having a single void therein”, which means the number of holes in each loop pattern is one.
One hole falls within the prior art range of 0-24 holes.
Furthermore, Chang provides motivation for varying a number of holes. See Chang [0017] “Preferably, the thin film of each of the first and second conductors 41, 42 is formed with a plurality of holes 413, 423, and more preferably, each of the holes 413, 423 is a through-hole. Since the area of each of the first and second conductors 41, 42 is a key parameter to the capacitance, sensitivity in detecting the coordinates of a touched location by the user can be adjusted through changing of the number and/or the diameter of the holes 413, 423.”
For these reasons, a touch sensor with one hole per loop was obvious prior to the effective filing date. Similarly, an electronic device comprising a touch sensor with one hole per loop was obvious prior to the effective filing date.
Applicant proceeds to attempt to distinguish dependent claim 11 from the prior art on the grounds that metal lines of the touch screen are smaller than metal lines shown in these two particular prior art references. The Examiner has considered this argument thoroughly and notes the following.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, a person of ordinary skill in the art in 2016 would have looked to Geaghan et al and Chang for structures, including obvious shapes and obvious numbers of parts. Said person of ordinary skill in the art in 2016 would not have looked to Geaghan et al and Chang for their outmoded dimensions.
Moreover, if Applicant were to allege that “a line width less than 3µm” were beyond the level of ordinary skill in the art in 2016, such an allegation would be available to the Examiner for use in an enablement rejection of claim 11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597.  The examiner can normally be reached on Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
08/31/2021